— Petition granted only insofar as to: direct respondent to turn over to petitioner the original of a certain will; to suspend respondent from practice effective from the date of this court’s order and until the further order of this court; to authorize and direct petitioner to take possession of and inventory respondent’s files pertaining to clients and report as expeditiously as possible concerning progress of the same; and pending resolution of the matters before petitioner, the balance of the petition is held in abeyance. Concur — Sullivan, J. P., Markewich, Bloom, Fein and Asch, JJ.